Case: 5:13-cr-00081-DCR Doc #: 439 Filed: 10/23/20 Page: 1 of 7 - Page ID#: 2242




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  UNITED STATES OF AMERICA,                       )
                                                  )
         Plaintiff,                               )     Criminal Action No. 5: 13-081-DCR
                                                  )
  V.                                              )
                                                  )
  DOUGLAS LEROY MARTIN,                           )        MEMORANDUM OPINION
                                                  )            AND ORDER
        Defendant.                                )

                                    ***    ***   ***    ***

       Defendant Douglas Martin previously submitted a letter, which the Court construed as

a motion, seeking relief under 18 U.S.C. § 3582(c). [Record No. 434] In that letter, Martin

stated that he requested relief from his warden over sixty days ago and that compassionate

release is justified by “extraordinary and compelling reasons” because his spouse is unable to

care for his minor children or herself. However, he failed to provide evidentiary support for

either contention. Accordingly, the Court allowed him to supplement his motion by October

15, 2020. [Record No. 433]

       Prior to this deadline, Martin submitted two more letters. The first letter: (1) clarifies

that Martin’s first letter seeks relief pursuant to 18 U.S.C. § 3582(c)(2); (2) requests

appointment of counsel; and (3) expresses concern related to his ability to supplement the

record. The second letter offers limited information intended to supplement the requested

relief. Both letters will be filed in the record. However, the Court will deny Martin’s requested

relief for the reasons explained below.




                                              -1-
Case: 5:13-cr-00081-DCR Doc #: 439 Filed: 10/23/20 Page: 2 of 7 - Page ID#: 2243




                                               I.

       A jury convicted Martin on December 17, 2013, of one count of conspiracy to possess

with intent to distribute heroin, cocaine, oxycodone, and hydrocodone, in violation of 21

U.S.C. §§ 841(a)(1), 846, and 851, and one count of intimidation or force against a witness, in

violation of 18 U.S.C. § 1512(b)(1). [Record No 125] At the time of the defendant’s

sentencing hearing, Martin’s guidelines range was calculated using the 2013 edition of the

United States Sentencing Guidelines Manual. [Record No. 220, p. 42] For Count One (the

drug offense), his base offense level was 24. [Id.] Martin also received a two-level increase

for possession of a firearm, a two-level increase for obstruction of justice, and a four-level

increased for his role in the conspiracy. [Id. at pp. 42–43] Based on his total offense level of

32 and no criminal history points, his guideline range for incarceration was 121–151 months.

[Id. at 43] Because the counts were grouped, and because Count One carried the higher offense

level, Count Three was subject to the same range under U.S.S.G. § 3D1.3. [Id.]

       During the sentencing hearing, the Court found that the Section 3553(a) factors “would

certainly support a sentence above the guideline range.” [Id. at 64] However, the Court

declined to impose an above-guidelines sentence and instead found a sentence at the top of the

guidelines range was the minimum term of imprisonment which should be imposed. [Id. at

64–65] Accordingly, Martin was sentenced to a 151-month term of imprisonment for each

count, to run concurrently. [Id. at 67; Record No. 202]

                                              II.

       The Court first considers Martin’s request for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). As noted in a prior order, Martin’s compassionate-release motion contains



                                             -2-
Case: 5:13-cr-00081-DCR Doc #: 439 Filed: 10/23/20 Page: 3 of 7 - Page ID#: 2244




potentially meritorious requests for relief, but lacks any supporting evidence. [Record No.

433] However, given time to supplement his motion, Martin has not offered evidence of

administrative exhaustion or of “extraordinary and compelling reasons.” His recent letter to

the Court, including its attachments, are not sufficient to cure this defect. On this record, the

Court cannot give Martin’s compassionate-release motion full consideration. Accordingly, it

will be denied without prejudice.

                                              III.

       Martin also requests a sentence reduction under 18 U.S.C. § 3582(c)(2). This statutory

section provides that:

       in the case of a defendant who has been sentenced to a term of imprisonment
       based on a sentencing range that has subsequently been lowered by the
       Sentencing Commission pursuant to 28 U.S.C. 944(o) . . . the court may reduce
       the term of imprisonment, after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if such a reduction is consistent
       with applicable policy statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(2). Section 3582(c)(2) motions require a two-step inquiry. First, the

Court considers whether a defendant is eligible for a reduction. If the answer to the first

question is yes, then the Court evaluates whether a sentence reduction is warranted in the

context of the factors listed in 18 U.S.C. § 3553(a). United States v. Thompson, 714 F.3d 946,

948 (6th Cir. 2013).

       a. Eligibility

       Amendment 782 lowered the offense levels applicable to certain drug quantities. It is

listed in the policy statement, and the sentencing ranges it lowered are appropriate for

consideration in a Section 3582(c)(2) motion. U.S.S.G. § 1B1.10(a), (d). Any possible




                                              -3-
Case: 5:13-cr-00081-DCR Doc #: 439 Filed: 10/23/20 Page: 4 of 7 - Page ID#: 2245




sentence reduction must be calculated based on “the amended guideline range that would have

been applicable,” leaving “all other guideline application decisions unaffected.” Id. at (b)(1).

And any reduction cannot depart below the minimum sentence of the amended guideline range.

Id. at (b)(2)(A).

       Martin is eligible for a sentence reduction. At the time of the sentencing hearing, his

drug quantity resulted in a base offense level of 24. And after Amendment 782, Martin’s base

offense level would be 22. U.S.S.G. § 2D1.11(c)(9). With the 8-level enhancements applied

at sentencing, Martin’s total offense level would become 30 and his guidelines range for

imprisonment would be 97–121 months. See U.S.S.G. Sentencing Table. As noted, Martin’s

original sentence of 151 months is above this range.1 Thus, having determined that Martin is

eligible for a sentence reduction, the Court next considers whether a reduction is warranted in

this case.

       b. Section 3553(a) Factors

       The Court must also determine “whether the authorized reduction is warranted, either

in whole or in part, according to the factors set forth in § 3553(a).” Thompson, 714 F.3d at

949. Under Section 3553(a), the Court evaluates whether a reduced sentence would be

sufficient, but not greater than necessary, based on the listed statutory factors, including: (1)

the nature and circumstances of the offense; (2) the defendant’s history and characteristics;

and (3) the need for the sentence imposed to promote respect for the law, deter criminal


1
       Martin was given a concurrent 151-month sentence for Count Three because his offense
level for Count One served as the offense level for all counts grouped together. U.S.S.G.
§ 3D1.3(a). Leaving “all other guideline application decisions unaffected,” U.S.S.G.
§ 1B1.10(b)(1), this sentence does not affect Martin’s eligibility.


                                              -4-
Case: 5:13-cr-00081-DCR Doc #: 439 Filed: 10/23/20 Page: 5 of 7 - Page ID#: 2246




conduct, and protect the public from the defendant’s future crimes. 18 U.S.C. § 3553(a). The

notes to Section 1B1.10 additionally direct consideration of “the nature and seriousness of the

danger to any person or the community that may be posed by a reduction in the defendant’s

term of imprisonment” and “post-sentencing conduct of the defendant that occurred after

imposition of the term of imprisonment.” U.S.S.G. § 1B1.10 n.1(B)(ii)–(iii).

       Beyond referencing the amended guidelines and claiming that he has now accepted

responsibility for his actions, Martin has offered no evidence or information to support the

conclusion that a reduction would be warranted under any of the relevant factors. Rather, he

argues that a sentence reduction is necessary so he can return to his family. The Court was

presented with this argument at sentencing and determined it was “not a basis for this Court

imposing a lower sentence under the circumstances that are presented.” [Record No. 220, p.

66] Those circumstances included: (1) Martin’s “very serious drug offense,” [Id. at 62]; (2)

that Martin “took the witness stand, and he lied. And he knew the consequences of testifying

falsely. He knew that he had to testify correctly and honestly . . . but he couldn’t help himself,”

[Id. at 62–63]; and (3) that “He . . . has not shown respect for the law,” [Id. at 63].

       Based on these circumstances, and the Section 3553(a) factors, the Court concluded

that a 151-month term of imprisonment was sufficient, but not greater than necessary. And it

expressed “concern[] . . . that a sentence within the guideline range will not deter future

criminal conduct until such time as he looks in the mirror and admits that he’s the person

responsible.” [Id.] Martin contends that he has since taken this first step. But that assertion

does not change the seriousness of his crimes, or the need to deter Martin from committing

future crimes and to protect the public from additional criminal behavior. And given the record



                                               -5-
Case: 5:13-cr-00081-DCR Doc #: 439 Filed: 10/23/20 Page: 6 of 7 - Page ID#: 2247




before the Court, and Martin’s failure to argue that a reduction is warranted, the Court

determines that a reduced sentence would not accomplish the purposes identified in Section

3553(a). His motion will be denied for all of these reasons.

                                              IV.

       Finally, Martin’s motion for appointment of counsel also will be denied.           “No

constitutional or statutory right to counsel exists for filing motions under 18 U.S.C. § 3582.”

United States v. Clark, 2019 WL 7161209, at *2 (E.D. Ky. Feb. 14, 2019) (citing United States

v. Webb, 565 F.3d 789 (11th Cir. 2009) (collecting cases)). The decision to appoint counsel is

within the Court’s discretion, but appointment of counsel is unnecessary where the issues

raised in § 3582 motions “are straightforward and resolvable upon review of the record.” Id.

Absent any supporting evidence, Martin’s motions can be resolved without the assistance of

counsel. Accordingly, it is hereby

       ORDERED as follows:

       1.        Defendant Martin’s motion for compassionate release under 18 U.S.C.

§ 3582(c)(1) [Record No. 434] is DENIED, without prejudice to being renewed if the

defendant submits information, evidence, or other documentation supporting administrative

exhaustion and the merits of his claim.

       2.        Defendant Martin’s motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2) and his motion for appointment of counsel are DENIED.

       3.        The Clerk of Court is DIRECTED to file copies of Defendant Martin’s letters

in the record.




                                             -6-
Case: 5:13-cr-00081-DCR Doc #: 439 Filed: 10/23/20 Page: 7 of 7 - Page ID#: 2248




     Dated: October 23, 2020.




                                      -7-
